Citation Nr: 1119598	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from May 1972 to June 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision. 


FINDING OF FACT

The Veteran's tinnitus has not been related to his military service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
At the outset, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

However, in this case, the evidence does not establish that the Veteran's tinnitus either began during or was otherwise caused by his military service.  The Veteran's service treatment records are silent for any complaints of ringing in the ear or any diagnosis of tinnitus.  In May 1979, the Veteran complained of hearing loss in his left ear for the previous 24 hours after firing a M-72 machinegun (albeit while using ear plugs).  However, no mention was made of any ringing in the ears.  At hearing examinations in 1981 and 1982 no complaints of ringing in the ears was noted, and it was indicated that the Veteran had been issued earplugs.  At periodic physicals in 1982 and 1983 no ringing was reported, and the Veteran's ears were specifically found to be normal.  The Veteran was seen twice in February 1986 for flu-like symptoms, but while he complained of ear pain, no ear ringing was noted and tinnitus was not diagnosed.  In April 1986, the Veteran requested a hearing examination, but he denied any pain or discomfort in his ears, and no ringing of the ears was reported.  While the Veteran did not specifically receive a separation physical, an audiogram was conducted at separation in May 1987 which did not show hearing loss for VA purposes.  More importantly, there was no indication that the Veteran reported any ringing of the ears at this examination.

Following service, the Veteran filed for service connection for hearing loss in July 1987, but made no mention of any ringing in his ears at that time, or for many years thereafter.

In June 2008, more than 20 years after separation, the Veteran filed a claim seeking service connection for tinnitus as a result of his military service.  He indicated that he had military noise exposure as an infantry platoon sergeant, and it is noted the Veteran has been service connected for bilateral hearing loss.  The Veteran also asserted that he had experienced tinnitus ever since his exposure to acoustic trauma in service.

Reviewing the medical evidence, the first post-service evidence of tinnitus appeared in July 2006, when the Veteran was noted to have ringing in the ears (the Veteran had been hospitalized at St. John's Mercy Medical Center with complaints of  weakness).

Given the Veteran's allegation that his tinnitus was caused by military noise exposure, the Veteran was provided with a VA examination in February 2009.  The examiner reviewed the Veteran's claims file, and noted that the Veteran had a history of unprotected exposure to hazardous military noise, as well as civilian noise exposure.  The Veteran reported experiencing mild, bilateral, periodic tonal tinnitus, which occurred approximately three times per week.  The examiner observed that the onset and etiology of the Veteran's tinnitus was unknown, but the Veteran asserted that it was caused by military noise exposure.  The examiner also acknowledged the Veteran's contention that his tinnitus began while in the military, but noted that there was no precipitating event or onset defined beyond the Veteran's speculation that noise exposure during training caused it.  The examiner noted that the Veteran had been seen in service for several maladies in the head and neck region, but tinnitus was not one of them.  The examiner also noted that the Veteran had several years of civilian noise exposure, which he found was the likely cause of the Veteran's tinnitus.  As such, the examiner opined that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.

The Veteran's claim was denied and he filed a notice of disagreement arguing that tinnitus could result at any time status post noise exposure (be it hours, days, months, or years).  The Veteran argued that his tinnitus should be service connected secondary to his service connected bilateral hearing loss.  The Veteran's representative argued that while there was a negative medical opinion of record, medical treatise suggested that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss, citing Harrison's Principles of Internal Medicine 182.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in this case, the Veteran has not submitted any medical evidence to suggest that his tinnitus was caused by military noise exposure, which would connect the cited treatise evidence to his claim.

Nevertheless, given the suggestion of the cited treatise, an addendum to the VA examination report was obtained in August 2009.  However, after reviewing the treatise evidence, the VA examiner explained that tinnitus and hearing loss can in fact occur separately, adding that while they are commonly present together, they are not necessarily mutually occurring and have varying causes.  As such, the examiner reaffirmed his opinion that it is less likely than not the Veteran's tinnitus was the result of his military noise exposure to include any hearing loss caused by such exposure.

As noted, the Veteran is considered competent to speak to the onset of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board must determine, as a question of fact, the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006).

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Additionally, having an interest in the outcome of a proceeding "may affect the credibility of testimony."  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran stated in his claim for service connection that he had experienced tinnitus ever since his experienced to acoustic trauma in service.  However, as noted by the VA examiner and as chronicled above, the Veteran was seen a number of times in service for problems involving the head and neck region, but not once was any ringing in the ears noted.  Moreover, the Veteran was seen for audiological testing on a number of occasions in service, but there was no indication that the Veteran ever reported any ringing in his ears.  As such, the lack of any mention of ear ringing significantly undermines the credibility of the Veteran's assertion.

In 1987, shortly after service, the Veteran sought service connection for hearing loss, but again he failed to mention any ringing in his ears.  In fact, the first report of any ringing in the ears appeared in 2006, nearly 20 years after the Veteran separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  This fact further undermines the credibility of the Veteran's assertion.

As described, the Veteran was provided with a VA examination to investigate the etiology of his tinnitus, but the examiner concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military noise exposure, to include the bilateral hearing loss incurred in service. 
 
The Veteran has not refuted this opinion with any medical opinion of record; and, while lay evidence may in some instances be sufficient to establish service connection for tinnitus, in this case, given the lengthy delay between separation and the first report of ear ringing, combined with the lack of any in-service notation of ear ringing or tinnitus under the circumstances described above, and the negative medical opinion, the Board concludes that the Veterans assertions are not sufficiently probative to support a grant of service connection for tinnitus on their own. 

Therefore, as the evidence of record weighs against the conclusion that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service, the criteria for service connection have not been met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his tinnitus.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  An addendum to this opinion was also obtained.  The Board finds the VA examination was fully adequate in that it addressed the issue on appeal, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran's representative argued that the examiner relied on a faulty premise of civilian noise exposure.  However, the examiner did not belabor the point of civilian noise exposure.  Rather, having reviewed the evidence of record, he found certain pieces of evidence, such as the lack of any complaints during service, more probative that the Veteran's allegation that his military noise exposure caused his tinnitus.  The examiner's opinion was grounded in the record, and his conclusion was well-supported.  As such, the Board concludes that this examination was fully adequate, and VA is not obligated to seek another examination.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


